UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 80.94% (Cost $132,427,560) Biotechnology 8.98% Cubist Pharmaceuticals, Inc. (I) 81,400 1,382,986 Genentech, Inc. (I) 70,096 4,920,038 Gilead Sciences, Inc. (I) 113,644 5,192,394 OSI Pharmaceuticals, Inc. (I) 91,274 3,640,007 Diversified Chemicals 4.62% Bayer AG (Germany) (F) 94,254 7,778,613 Health Care Distributors 3.57% AmerisourceBergen Corp. 73,231 3,416,226 Cardinal Health, Inc. 44,795 2,596,766 Health Care Equipment 6.02% Electro-Optical Sciences, Inc. (I)(K) 43,860 217,546 EnteroMedics, Inc. (I) 25,159 216,367 Hologic, Inc. (I)(L) 58,550 3,768,278 Hospira, Inc. (I) 81,200 3,338,132 Medtronic, Inc. 55,930 2,604,660 Health Care Services 3.94% Aveta, Inc. (B)(I)(S) 752,790 4,140,345 Medco Health Solutions, Inc. (I) 49,900 2,498,992 Health Care Supplies 0.91% Cremer SA (Brazil) (F)(I) 212,760 1,537,339 Integrated Oil & Gas 4.51% Sasol Ltd. ADR (South Africa) (F) 80,476 3,866,872 Suncor Energy, Inc. (Canada) (F) 39,645 3,725,837 Life Sciences Tools & Services 1.53% Thermo Fisher Scientific, Inc. (I) 50,005 2,574,758 Managed Health Care 8.19% Aetna, Inc. 88,650 4,721,499 UnitedHealth Group, Inc. 66,018 3,356,355 WellPoint, Inc. (I) 73,225 5,726,195 Oil & Gas Exploration & Production 0.53% Canadian Natural Resources Ltd. (Canada) (F) 14,053 895,317 Page 1 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2008 (unaudited) Pharmaceuticals 26.31% Abbott Laboratories 84,300 4,746,090 Barr Pharmaceuticals, Inc. (I) 62,600 3,267,094 Dr. Reddy's Laboratories Ltd. ADR (India) (F) 164,126 2,273,145 Endo Pharmaceuticals Holdings, Inc. (I) 120,500 3,149,870 Johnson & Johnson 129,194 8,172,813 Merck & Co., Inc. 32,860 1,520,761 Novartis AG ADR (Switzerland) (F) 113,500 5,744,235 Paladin Labs, Inc. (Canada) (F)(I) 68,600 683,233 Pfizer, Inc. 171,369 4,008,321 Roche Holding AG (Switzerland) (F) 10,750 1,951,891 Sepracor, Inc. (I) 89,000 2,513,360 Stada Arzneimittel AG (Germany) (F) 45,849 2,885,536 Tongjitang Chinese Medicines Co. ADR (China) (F)(I)(L) 408,413 3,406,164 Personal Products 10.32% American Oriental Bioengineering, Inc. (I)(L) 1,780,306 17,393,590 Specialty Chemicals 1.51% Rhodia SA (France) (F)(I) 91,362 2,550,529 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Supplies 0.00% 0 Electro-Optical Sciences, Inc. (B) 6,579 0 Interest Par value Issuer, description, maturity date rate Value Short-term investments 19.35% (Cost $32,598,194) Joint Repurchase Agreement 17.00% Repurchase Agreement with Barclays Plc dated 1-31-08 at 1.750% to be repurchased at $28,641,870 on 2-1-08, collateralized by $16,863,128 U.S. Treasury Inflation Indexed Bond, 3.675% due 4-15-28 (valued at $29,212,800, including interest) 1.75% $28,640 28,640,000 Shares Cash Equivalents 2.35% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 3,958,194 3,958,194 Page 2 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2008 (unaudited) Total investments (Cost $165,025,754) 100.29% Other assets and liabilities, net (0.29%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Health Sciences Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $4,140,345 or 2.46% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: (L) All or a portion of this security is on loan as of January 31, 2008. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,140,345 or 2.46% of the Fund's net assets as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $165,025,754. Gross unrealized appreciation and depreciation of investments aggregated $14,892,972 and $10,938,378, respectively, resulting in net unrealized appreciation of $3,954,594. Notes to Schedule of Investments - Page 1 John Hancock Health Sciences Fund Summary of written options outstanding on January 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Medtronic, Inc. 100 $57.50 05-19-08 ($1,500) Merck Co. 200 65 04-21-08 (1,000) Total Written options for the 3 months ended January 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period   Options written 625 $114,323 Options closed   Options expired (325) (65,724) Outstanding, end of period 300 $48,599 Summary of written options Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock World Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
